Order entered August 8, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00658-CV

                              JAY SANDON COOPER, Appellant

                                                 V.

               THE BANK OF NEW YORK MELLON TRUST CO., Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-06869

                                             ORDER
       Before the Court is appellant’s August 6, 2013 motion to reset the briefing deadlines.

Only a small portion of the reporter’s record has been filed. On May 31, 2013, appellant

requested the reporter’s record from the trial held on July 30, 2012 through August 1, 2012. As

of today’s date, the requested reporter’s record has not been filed.

       Appellant filed an affidavit of indigence in the trial court on April 22, 2013. Appellant’s

affidavit of indigence was not contested. Accordingly, appellant is allowed to proceed without

advance payment of cost.

       We GRANT appellant’s motion. We ORDER Deana Savage, Official Court Reporter

for the 95th Judicial District Court of Dallas County, Texas, to file the reporter’s record from the

trial WITHIN 30 DAYS OF THE DATE OF THIS ORDER.
       Appellant’s brief will be due thirty days after the reporter’s record is filed.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Deana Savage, appellant, and counsel for appellee.

                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE